Title: From George Washington to Thomas Knox, 30 December 1757
From: Washington, George
To: Knox, Thomas



Sir,
Mount Vernon, 30th Decr 1757

Since writing the forgoing Letter I find myself in want of the following Articles, besides those containd therein please to send the whole to me therefore by the first Vessel to Potomack or Rappahannock.

100 Wt of dble and 150 of Single refind Sugar.
1 Cask bottled Beer.

1 ps. Irish Linnen @ 4/
1 ps. Ditto @ 1/3
1 ps. Ditto @ 1/.
½ ps. finest Cambrick, ½ ps. Ditto of midling Do
1 Gross Shirt buttons—thrd to suit the above Linn & Cambrick
2 pr fine workd Ruffles @ 21/ each pair
2 Setts compleat Shoe Brushes
½ dozn pair thrd hose at 5/
40 Shillings worth of Spices sorted.
10 lb. Coffee—20 lb. Chocolate
6 lb. best Hyson Tea—6 lb. best Green Ditto.
50 Wt dble Gloster Cheese—12 lb. Durham Mustard
50 lb. Soap
6 Grind Stones
1 Compleat Saddle, bridle, &ca for furniture
1 Sett Holster Caps & Housing of fine blew Cloth with a small edging of Silver Embroidery round them. Yr Most Obedt


Go: Washington

